Citation Nr: 1455318	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  11-32 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence was received with respect to the claim for service connection for hypertension.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a stroke, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A transcript of the Veteran's October 2014 hearing before the undersigned was reviewed with the claims file.

The issues of entitlement to service connection for hypertension and stroke are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The claim of service connection for hypertension was denied in an April 1996 rating decision.  The Veteran was notified of her appellate rights but did not appeal, and no new and material evidence was received within one year of that decision.  


CONCLUSION OF LAW

The April 1996 rating decision denying service connection for hypertension became final, and new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this decision reopens and remands the claims, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act is unnecessary.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in April 1996 denying the Veteran's claim of service connection for hypertension.  The RO found no evidence of hypertension causing a chronic disability.  The Veteran was notified of her appellate rights but did not appeal her claim, contact the VA, or provide new evidence until more than one year after the decision.  Therefore, the April 1996 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

The evidence at the time of the April 1996 denial consisted of a VA examination and service treatment records.  Service records showed elevated blood pressure readings, but there was not a diagnosis of hypertension as a disability at that time.  Since the last final denial of service connection for hypertension, VA received medical treatment records with diagnoses of chronic hypertension and statements from the Veteran of continuous symptoms since service.  VA also provided an examination for hypertension and a nexus opinion.  The medical diagnoses and VA opinion on causation were not previously considered by agency decision makers.  The diagnosis relates to the unestablished fact of a current disability.  The VA opinion addresses the unestablished fact of a possible nexus to service.  As new and material evidence has been received with respect to the claim for hypertension, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a). 


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for hypertension is granted.


REMAND

During the October 2014 hearing, the Veteran reported being hospitalized for hypertension in Louisiana in 1996.  VA has not made attempts to obtain records from this hospitalization and should request information from the Veteran to do so.  See 38 C.F.R. § 3.159.  The claim for service connection for stroke is inexplicably intertwined with the claim for hypertension and is also remanded.

Accordingly, the case is REMANDED for the following action:

1. Request contact information and a waiver from the Veteran for treatment records from the 1996 hospitalization in Louisiana.  Then, make all reasonable attempts to obtain such records.  If the records cannot be obtained, notify the Veteran.  Put copies of all request letters and notifications in the claims file.

2. If new records are obtained, forward the claims file to a VA examiner for an addendum opinion with consideration of the new evidence. 

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


